Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .
 

 DETAILED ACTION 
Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 10/05/22 has been entered.

 
	

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

 

Claim (s) 1-8 and 14, 27-30  is/are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gretz (US 6967284 B1).
Regarding claim 1, Gretz discloses, in Fig.1, a fixture mounting bracket (20) comprising: a first bracket body (24 and 26), the first bracket body comprising a first attachment end (44) and a first coupling arm (24); a second bracket body (26), the second bracket body comprising a second attachment end (see 26;Fig.11) and a second coupling arm (26;Fig.11), wherein the second coupling arm is sliding coupled to the first coupling arm (24  slides onto 26)  to form a bracket channel (see 40) and a positioning bar cavity (111;Fig.5), the bracket channel (40) and the positioning bar cavity (111) each being continuous between the first and second coupling arms (see 111 extending between 24 and 26); and a first channel fastener (74 and 58;Fig.11) consisting of a first channel plate (58;Fig.11) positioned within the bracket channel, the first channel plate comprising a first fastener aperture (see 62 or 64;Fig.10) ; a first fixture fastener (74;Fig.11) threaded into the first fastener aperture (62) in an intermediate position (see 62 positioned in 58) or a secured position.
 
Regarding claim 3, Gretz discloses a fixture (28; Fig.1) attached to the channel fastener (58).  
Regarding claim 4, Gretz discloses wherein the fixture is an electrical junction box (see 28 in Fig.1).  
Regarding claim 5, Gretz discloses wherein the fixture is an electrical junction box (see 28 in Fig.1).  
 Regarding claim 7, Gretz discloses wherein a threaded portion (thread of 74) of the fixture fastener extends through an external tab (60; Fig.9) of the fixture, across the bracket channel (40), and into the fastener aperture (62).  
Regarding claim 8, Gretz discloses wherein the aperture is an open aperture, such that the fixture can be removed from the mounting bracket by placing the first channel fastener in an intermediate position and sliding the external tab from with the channel fastener(60 slides away from 50 to be removed).  
Regarding claim 14, Gretz discloses wherein the channel plate (58; Fig.10) is a rectangular channel plate (58), wherein the longer dimension of the rectangular channel plate is aligned parallel to the bracket channel axis (length of 58), and the shorter dimension of the rectangular channel plate (width of 58) is orthogonal to the bracket channel (40).
 
Regarding claim 27, Gretz discloses a method for installing a fixture (28;Fig.1) between two beams (beams 86 attached to 44), the method comprising: pre-wiring the fixture (electrical components within 50 are wired); attaching the pre-wired fixture to a mounting bracket (24 and 26), the mounting bracket comprising: a first bracket body (24) slidingly coupled to a second bracket body (26) to form a bracket channel (see channel 111 within 24 and 26); and RCE Amendment U.S. Patent Application No. 17/144,448Filed: January 8, 2021Page 6 of 12a channel fastener (58) slidingly coupled within the bracket channel (111); and securing the mounting bracket (35) between the two beams by fastening a first attachment end (first 44) of the first bracket body to a first beam ( left 86 ) and fastening a second attachment end (second 44) of the second bracket body to a second beam (right 86).  
Regarding claim 28, Gretz discloses adjusting the position of the fixture along the mounting bracket relative to the first and second attachment ends after securing the mounting bracket between two beams (see 28 adjustable along the length of 24 and 26 between two 44).  
Regarding claim 29, Gretz discloses adjusting the span of the mounting bracket after fastening the first attachment end and prior to fastening the second attachment end to the second beam ( 28s position is adjustable between a position along 24 and 26).  
Regarding claim 30, Gretz discloses adjusting wherein the two beams (see two 86) are beams within a ceiling (see Fig.14).


Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102 of this title, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains.  Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.
Claim (s) 6 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gretz (US 6967284 B1) as applied to claim 1 above, and further in view of Atkinson (US 2316389).

Regarding claim 6, Gretz fails to disclose wherein the fixture is a plurality of electrical junction boxes.  
 Atkinson discloses a plurality of electrical junction boxes (22 and 23; Fig.2).  
 Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Atkinson with the bracket of Gretz in order to provide more power to different electrical devices. 

Claim (s) 9 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gretz (US 6967284 B1) as applied to claim 1 above, and further in view of Witherbee et al. (US 2016/0308342 A1 hereinafter Witherbee).
Regarding claim 9, Gretz discloses wherein each of the first and second attachment ends comprising a positioning plate (44).
Gretz fail to specifically disclose an attachment flange, wherein the attachment flange is orthogonal to the positioning plate.  
Witherbee discloses an attachment flange (82; Fig.5) that is orthogonal to the positioning plate (72; Fig.5).  
Therefore, it would have been obvious to one of ordinary skill in the art before the effective filing date of claimed invention to use the teachings of Witherbee to modify the bracket of Gretz in order to assist in securing electrical junction boxes to wall stud.

Claim (s) 10-13 and 21 is/are rejected under 35 U.S.C. 103 as being unpatentable over Gretz (US 6967284 B1).
Regarding claim 10, Gretz fails specifically disclose wherein a maximum bracket span is in a range from about 16 inches to about 24 inches.
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a maximum bracket span is in a range from about 16 inches to about 24 inches in order to accommodate the different distances between wall studs of houses with different building code restrictions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Regarding claim 11, Gretz fails specifically disclose wherein a minimum bracket span is in a range from about 8 inches to about 12 inches.  
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a minimum bracket span is in a range from about 8 inches to about 12 inches in order to accommodate the different distances between wall studs of houses with different building code restrictions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Regarding claim 12, Gretz fails specifically disclose wherein a bracket span ranging from about 10 inches to about 20 inches.   
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a bracket span ranging from about 10 inches to about 20 inches in order to accommodate the different distances between wall studs of houses with different building code restrictions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.
Regarding claim 13, Gretz fails specifically disclose wherein a bracket span ranging from about 12 inches to about 24 inches.  
  It would have been obvious to one of ordinary skill in the art at the time the invention was made to use a bracket span ranging from about 12 inches to about 24 inches in order to accommodate the different distances between wall studs of houses with different building code restrictions, since it has been held that where the general conditions of a claim are disclosed in the prior art, discovering the optimum or workable ranges involves only routine skill in the art. In re Aller, 105 USPQ233.

Regarding claim 21, Gretz fails specifically disclose a second channel fastener, wherein the second channel fastener comprises: a second channel plate positioned within the bracket channel, the second channel plate comprising a second fastener aperture; and a second fixture fastener threaded into the second fastener aperture.
However, with respect to a  second channel fastener, wherein the second channel fastener comprises: a second channel plate positioned within the bracket channel, the second channel plate comprising a second fastener aperture; and a second fixture fastener threaded into the second fastener aperture , It would have been obvious to one having ordinary skill in the art at the time the invention was made to provide any number of channel fasteners and channel plates and fixture fasteners in order to mount multiple ceiling fixtures to have multiple light fixtures to brighten up the room more , since it has been held that mere duplication of the essential working parts of a device involves only routine skill in the art. St. Regis Paper Co. v. Bemis Co., 193 USPQ 8. 
 

Allowable Subject Matter
	Claims 22-23 objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Claims 24-26 allowed.
The following is an examiner's statement of reasons for allowance:
Regarding claim 22-23, The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a fixture attached to each of the first and second channel fasteners" in combination with the remaining limitations of the claim 1 and 21. 

Regarding claim 24-26 The prior art of record neither anticipates norrenders obvious the claimed subject matter of the instant application as a whole eithertaken alone or in combination, in particular, prior art of record does not teach" a first channel fastener slidingly coupled within the bracket channel; a second channel fastener slidingly coupled within the bracket channel; and a fixture comprising a first external tab connected to the first channel fastener, and second external tab connected to the second channel fastener " in combination with the remaining limitations of the claim 24. 

Therefore, prior art of record neither anticipates nor renders obvious the instantapplication claimed invention as a whole either taken alone or in combination. 
	Any comments considered necessary by applicant must be submitted no laterthan the payment of the issue fee and, to avoid processing delays, should preferablyaccompany the issue fee. Such submissions should be clearly labeled "Comments onStatement of Reasons for Allowance." 
 




 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to PETE LEE whose telephone number is (571) 270-5921. The examiner can normally be reached on Monday-Friday (2nd & 4th Friday Off). If attempts to reach the examiner by telephone are unsuccessful, the examiner's supervisor, Timothy Dole can be reached at (571) 272-2229 The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300. Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available through Private PAIR only. For more information about the PAIR system, see http://pair-direct.uspto.gov. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free).

/PETE T LEE/Primary Examiner, Art Unit 2848